Citation Nr: 1726259	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD


R. Brunot, Associate Counsel 






INTRODUCTION

The Veteran had active service in the United States Army from December 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The Veteran requested a hearing at the Regional Office before a Veterans' Law Judge (VLJ).  In a December 2014 letter, the Veteran requested the January 2015 hearing be cancelled and did not ask for the hearing to be rescheduled.  As there are no other hearing requests or requests to reschedule the hearing in the record, the Board concludes the Veteran's request for a hearing is withdrawn.  See 38 C.F.R. § 20.704(e)(2016).

This case was previously before the Board in August 2015 and September 2016 where it was remanded for additional development.   


FINDINGS OF FACT

The evidence of record shows the increase in severity of the Veteran's preexisting left knee disability during service was clearly and unmistakably due to the natural progression of the disease. 


CONCLUSION OF LAW

The Veteran's left knee disability was not aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA's duty to notify was previously satisfied by a letter sent in August 2009.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), VA examination, and VA treatment records.  The Board acknowledges the case was remanded in August 2015 and September 2016 to obtain additional medical records.  In October 2016, VA sent a letter to the Veteran requesting private treatment records and the Veteran did not respond to the letter; however, VA did obtain the Veteran's additional VA records. Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In August 2015 and September 2016 the case was also remanded for VA examinations.  The Veteran was scheduled for two VA examinations, but failed to attend either examination.  Nevertheless, because he was scheduled for examinations following both remands the Board finds there was substantial compliance with the remand directives.  See Stegall, 11 Vet. App. 268.   Additionally, an October 2016 report of contact noted that the Veteran informed VA that he did not want to attend a VA examination.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Accordingly, the Board's duty to assist has been fulfilled. 


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).  Service connection is also warranted if a preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  

The burden is on the VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden that the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 
The Veteran's left knee disability was noted on September 1969 entrance examination.  In addition, the Veteran's STRs from February 1970 reflect that he injured his left knee in service and was treated for swelling and decreased range of motion.  The Veteran opined this reinjuring in the Army aggravated his preexisting left knee disability.  The Veteran was eventually discharged from service due to this left knee disability.  

Nevertheless, in November 2009, a VA examiner concluded the Veteran's left knee disability was not aggravated by service.  The examiner reviewed the Veteran's claims file and noted that after service the Veteran's left knee became intolerable with X-rays showing end stage arthritis.  In December 2007, the Veteran had a total knee arthroplasty.  However, the examiner opined the progression of the Veteran's left knee was due to the natural progression of the injury.  In coming to this conclusion, the examiner considered that the Veteran served in the Army for three months and only had one flare up due to a crawling exercise.  Furthermore, the Veteran had seven surgeries on his right knee prior to his left knee surgery, which would suggest the possibility of undue stress on his left knee.  

The Board considers the Veteran's lay statements regarding his observable symptoms and finds the statements are both competent and credible.  Determining whether the Veteran's left knee disability was aggravated by service requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, while the Board considers the Veteran's lay statements, the Board affords his statements low probative value.  

Conversely, the Board affords the VA examiner's opinion high probative weight.  The VA examiner has the requisite medical training to provide an opinion concerning aggravation of the Veteran's left knee disability.  The Board finds the VA examiner's conclusion provides clear and unmistakable evidence that the Veteran's left knee disability was due to the natural progression of the disease, based on a thorough review of the claims file, including STRs.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Though the Veteran's lay statements are considered, the probative weight of the VA examiner's opinion outweighs the Veteran's opinion.  Therefore, the Board finds that service connection for the Veteran's left knee disability is not warranted. 


ORDER

Entitlement to service connection for a left knee disability is denied. 





____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


